LEWIS
BRISBOIS
BISGAARD
& SMITH LP

ATTORNEYS AT LAW

Co eda A un fk WwW YN =

10
11
12
13
14
iS
16
17
18
19
20
21
22
23
24
25
26
27
28

 

tase 3:14-cr-01924-BTM Document 71 Filed 02/09/21 PagelD.191 Page 1of1

LEWIS BRISBOIS BISGAARD & SMITH LLP
GARY K. BRUCKER, JR., SB# 238644

E-Mail: Gary.Brucker@lewisbrisbois.com

550 West C Street, Suite 1700

San Diego, California 92101

Telephone: 619.233.1006

Facsimile: 619.233.8627

Attorneys for Defendant,
Edmond A. Aruffo

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 14-CR-01924-BTM
Plaintiff, NOTICE OF
ACKNOWLEDGEMENT OF
vs. CONTINUED SENTENCING
HEARING
EDMOND A. ARUFFO,

Defendant. The Hon. Barry Ted Moskowitz

 

 

TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
I, Defendant Edmond A. Aruffo, hereby agree that the sentencing hearing
with presentence report in the above-captioned matter be continued from April 6,

2021 at 1:00 p.m. and acknowledge that my next court date will be April 6, 2022 at
1:00 p.m.

DATED: February 4 , 2021 a,

Edmond A. Aruffo
Defendant

 

4841-9081-6984.1 14-CR-01924-BTM
NOTICE OF ACKNOWLEDGEMENT OF CONTINUED SENTENCING HEARING

 

 
